Cairo :

Eng. Sameh Fahmy
Minister of Petroleum
Ministry of Petroleum
Nasr City

Subject t

Request for the approval of the Minister of
Petroleum to convert the oil discoveries of
Lagia 6 and Lagia 7 wells to a Development
Lease "“Lagia Development Lease" in
Central Sinai Concession area issued by Law
No. 11 of 1997 .

Déar Sir,

The Egyptian General Petroleum Corporation
(‘EGPC") and Alliance Egyptian National
Exploration Company ("As operator on behalf
of contractor") Pursuant to Article Ill (d) of
the concession agreement for Petroleum
Exploration and Exploitation in Central Sinai

Area, issued by Law No. 11 of 1997
(hereinafter referred to as ‘Central Sinai
Concession Agreement’), respectfully.

Request your approval to convert eight (8)
complete Development blocks (1” x 1") and
seven (7) sub blocks to a Development
lease as shown in the attached map which
include lagia 6 and lagia 7 wells .

The proven and recoverable oil reserve of
this Discovery is 5 million barrel of oil © in
addition to probable reserves are estimated
to 34 million barrel of oil from the Nukhul
formation with using the enhanced oil
production .

The total area of the lease, which will be
named "“Lagia development lease" is
approximately (30) Km*. The co-ordinates of
the corner points of the area are indicated on
the attached map.

EGPC and CONTRACTOR have mutually
agreed that the date of commercial discovery
is the same as the date of signing this lease .

eS

1 Gd dyalill

cored Gekes / Hodigall aul

Js sll ai

Js Aull B55

wai dite

2 Ewa yall

asad ple Sy pl py jy ae Nl Ail yo 2M
ie JY Loa ot La Guhl cl Gs
eli Ly ol Rll Zig "Ly 4a 2 Ge" Zeit
CVAAV ARDY 8) cy gill 5 yluall

66 daag Aub dai

dytl Wall dyed Lig Gk
ay en all Gah NAS yy (ag)

(“slid pe A Lda pL alt) GL woul
aLj Al AST ye (3) AA aL aL Sat oy fot
day Vibe PAM ytd ge Chall

VARY die TVD pd) gil aM 5 yal My olin
OLY « (Melis dy al 5 all Hat — Legal) Slt)
wey (VN) EUSA GLelbd (A)
ety Laat ste I Lets ye ol al (V) dep
Berl i Ge pk LS V Lay 1 Lay cp ill
_ Aid yall

Wigd gli Latilly 2 Spall plat co jl bt al
oo Ba cj de oho ys GLE sy!
Om Og ey Opts PE a dais GL bhi
GLBY! Gob plasi Ae. Sy si ay
- Guna

se py hy GA a el Zale YI dL
Cons pie gS (Ts) Coa 2s "Loy
By gS Haba all @__ys NEL itis at

= Mii yall Ay pat dance ga

BG OS of pte Lee Uy, Tig cis aa,
Qiyailll wie sided eG Gud ga gail GLLLasy!
ary
EGPC and CONTRACTOR have
agreed on the Preliminary Development
and the following:-

1- In the event of no production of oil in regular

mutually
Plan

gail Lhe de Lae Uglially Xgl cx tis a,
= SW ley sill Ga Masia Ayal

Sis 8 Ws CLG Gist pe Al ae)

shipment is established in any development (£) DLS dL dy 4a pL ol -bdukin
block within“ four (4) years from the date of Ca 4 i gg al GLLESY aL ye Clk
commercial discovery such development block “7? "42> ood +

shall immediately relinquished .

Each development block being partly within the
radius of drainage of any producing well shall be
considered as participating in the production.

2- After the revision period referred to in item (1)
above, the remaining area shall be reviewed
periodically every two (2) years to relinquish any
non productive or non participating blocks in the
production.

3- Contractor shall solely bear ten (10) percent
of the cost of drilling any dry well presented in
the Preliminary Development Plan submitted by
contractor and drilled after the date of issue of
the Development Lease, cost of drilling dry well
is defined as the actual drilling cost incurred from
the spud date of the well to the rig release date .
Dry well is defined as any well which was
plugged and abandoned for any reason (other
than mechanical problems) immediately after
drilling and was not used at any time to produce
or help to produce petroleum.

le dyaill pUbd Ge Ly gi Leal

J I Gas Us Le Ci Lat pL bis,
Betis poe is a Lyall aie Ct
. gay

2 Lg tall Gaal yall 3d Ltt os
JS 44559 4d) X_iall Aaa eat 5 (1) ay
S4igtie pe GLelbi cl gic lal (Y) gti

. CUBY! debts se

Fd gd (1+) pte say Syl ill Jeo
Cae La jis iy ila 9 ol is ILS yn
Ge ey glial gis Meal asad Zpall ALS
Filet aM pis LS Gay A atl aie la al
Tighe et @ LG ys ial Aah Zils Lh
Luss al ill Slee als 5 I) isl
Lege 5 a Lgl) Zila ay
see dh y pial Sled lie Gs GY Lia yay
Oe yl a ps a dy tle Lt is,
oI vay —é GY gl J tl cL ot

«Dg fall cll (i sacluall

On receiving your approval of this joint ol jus al) QUA Ia te pSialy es Mil po (ils cay
application, development Operations will MG ype ol geal A_aitall 45 5) api
promptly be initiated by the operating | yaaa as} Lb - say Li jaa
company upon its formation in accordance * oe ee aa
with the provision and conditions of Central » As pital Ayaitll Abs y clin day
Sinai Concession agreement and the

Proposed Development Plan.

Yours Truly ,, cee alin Yl Gia CJ pais | gua

[feed bos. —— (One,

Mr. Magdy Bassaly 3 saae | dull
General Manager ale yas
Conner ' Egyptian National Exploration GLISL.U ih gil 2, 1 all 4S

© glial ye aks GLa git"
" As operator on behalf of contractor” Asal Ge As cubed ol

Eng. Abdel-Alim Taha
Chief Executive Officer
Egyptian General Petroleum Corporation

4b pale ue /arigall aul Bet
Saiiill Gat
Jp fal LU peal Bagh —

é*
Approved by : y Ady on
Eng. Sameh Fahmy cottd eal / Qudigall dual! AL
Minister of Petroleum Jy vill 5255

pate /2 /1/ 2olo ci /VSIS 2 ull CL
32° 50° 32° 51

Lat.
29°19" 00"
29° 17° 00"
29° 17° 00"
29° 15° 00"
29° 15° 00"

29° 19° 00"

Lagia Development Lease
AREA : APROX. 30 Km?

32° 52° 32° 53° 32° 54°
2. 5 Km
Scale

Long.

32°54 00"

32°54 00"

32°55 00"

32°55" 00°

Intersection With Shoreline
OF East Bank of GOS
Intersection With Shoreline
OF East Bank of GOS

Gay Ayaii sic
TAS Ve olga Aalicall

Lagia Development Lease
( Low No. 11 of 1997 )

For ALLIANCE EGYPTIAN NATIONAL
EXPLORATION COMPANY
As operator on behalf of contpaptor

MAGDY BASSALY F M4 bas pe
GENERAL MANAGER S ee |

For Egyptian General Petroleum Corporation :
ENG. Abd El Alim Taha

APPROVED BY:
ENG. SAMEH FAHMY
MINISTER OF PETROLEUM

pate __L2_L._ 20 Lo

